People v Singleton-Pradia (2019 NY Slip Op 01909)





People v Singleton-pradia


2019 NY Slip Op 01909


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


200 KA 17-00129

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vBRENDYN J. SINGLETON-PRADIA, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Daniel J. Doyle, J.), rendered February 10, 2015. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree (three counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of three counts of burglary in the second degree (Penal Law § 140.25 [2]). Contrary to defendant's contention, his valid waiver of the right to appeal encompasses his current challenge to the severity of his sentence (see People v Hymes, 160 AD3d 1386, 1388 [4th Dept 2018]; cf. People v Grucza, 145 AD3d 1505, 1506 [4th Dept 2016]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court